      Case 1:19-cv-00010-SPW-TJC Document 3 Filed 02/05/19 Page 1 of 2



Shane P. Coleman
John D. Sullivan
HOLLAND & HART LLP
401 North 31st Street
Suite 1500
P.O. Box 639
Billings, MT 59103-0639
Telephone: (406) 252-2166
Fax: (406) 252-1669
Email: spcoleman@hollandhart.com
        jdsullivan@hollandhart.com

ATTORNEYS FOR PLAINTIFFS

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


FIRST INTERSTATE                     )   No. 1:19-cv-00010-SPW-TJC
BANCSYSTEM, INC. and FIRST           )
INTERSTATE BANK,                     )
                                     )
      Plaintiffs,                    )
                                     )   PLAINTIFF’S RULE 7.1
vs.                                  )   DISCLOSURE STATEMENT
                                     )
ALVIN NOT AFRAID, JR.,               )
CARLSON GOES AHEAD,                  )
RUDOLPH KNUTE OLD CROW,              )
RONALD ARNESON, FRANK                )
WHITE CLAY, SHAWN BACK               )
BONE, and CROW TRIBE OF              )
INDIANS,                             )
                                     )
      Defendants.                    )




                                     1
        Case 1:19-cv-00010-SPW-TJC Document 3 Filed 02/05/19 Page 2 of 2




        Plaintiff, First Interstate Bank, by and through its counsel of record, hereby

makes the following disclosures pursuant to Rule 7.1 of the Federal Rules of Civil

Procedure:

        First Interstate Bank is wholly-owned by First Interstate BancSystem, Inc.

First Interstate BancSystem, Inc. is a publicly-held corporation.

        Dated this 1st day of February, 2019.

                                         /s/ John D. Sullivan
                                         John D. Sullivan
                                         Holland & Hart LLP

                                         ATTORNEYS FOR PLAINTIFFS




11996515_1




                                            2
